Citation Nr: 1529598	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO.  13-16 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES
 
1. What evaluation is warranted for a mood disorder prior to May 24, 2013?
 
2. What evaluation is warranted for a mood disorder since May 24, 2013?
 
3. What evaluation is warranted for a right knee strain prior to March 3, 2012?
 
4. What evaluation is warranted for a right knee strain since March 3, 2012?
 
5. What evaluation is warranted for residuals of a left knee meniscus tear prior to March 3, 2012?
 
6. What evaluation is warranted for residuals of a left knee meniscus tear since March 3, 2012?
 
7. Entitlement to a total disability rating based on individual unemployability.
 
8. Entitlement to an extra scheduler rating for a mood disorder.
 
REPRESENTATION
 
Appellant represented by:   AMVETS
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
ATTORNEY FOR THE BOARD
 
M. Nye, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty November 1980 to April 1981.
 
This case comes to the Board of Veterans' Appeals (Board) from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  
 
In August 2014, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of that hearing is of record.
 
The issues of entitlement to a higher scheduler and extra scheduler disability rating for a mood disorder since May 4, 2012; entitlement to higher scheduler and extra scheduler disability ratings for a right knee strain and residuals of a left knee meniscus tear since March 3, 2012; and entitlement to a total disability rating based on unemployability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
 

FINDINGS OF FACT
 
1. Prior to May 24, 2013, symptoms of the Veteran's mood disorder most nearly approximated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.
 
2. Prior to March 3, 2012, the Veteran's right knee strain was not productive of a compensable limitation of knee motion or instability, to include considering flare-ups.
 
3. Prior to March 3, 2012, residuals of a left knee meniscus tear were not productive of a compensable limitation of knee motion or instability, to include considering flare-ups.
 
 
CONCLUSIONS OF LAW
 
1. Prior to May 24, 2013, the criteria for an initial rating higher than 30 percent for the Veteran's mood disorder were not  met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9435 (2014). 
 
2. Prior to March 3, 2012, the criteria for an initial rating higher than 10 percent for a right knee strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5024, 5260, 5261 (2014).
 
3. Prior to March 3, 2012, the criteria for a rating higher than 10 percent for residuals of a left knee meniscus tear have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5257, 5258, 5259, 5260, 5261 (2014).
 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Duties to Notify and Assist
 
The Veterans' Claims Assistance Act (VCAA) and implementing regulations require that VA provide claimants with notice and assistance.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The duty to notify was satisfied in this case by letters from VA to the Veteran dated January and April 2012.
 
The duty to assist requires VA to help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and to provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  
 
In this case, VA obtained service and post-service medical treatment records both from physicians in private practice and from a VA medical center.  With respect to the knee claims VA arranged for the Veteran to be examined in March 2012.  VA also arranged for the Veteran to receive mental health examinations in May 2012 and in May 2013.  By taking these steps, VA complied with its duty to assist the Veteran.
 
Analysis
 
Disability evaluations are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.
 
When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7.
 
After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).
 
Staged ratings - the assignment different disability evaluations for separate periods of time - may be appropriate whether the appeal relates to a dispute over the initial evaluation for a service-connected disability, as in the case of the Veteran's mood disorder and right knee strain, see e.g. Fenderson v. West, 12 Vet. App. 119, 126 (1999), or the claimant has appealed the denial of a request for an increase the rating previously assigned to a service-connected disability, as in the case of the Veteran's left knee meniscus tear.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

Knee Disabilities
 
The RO assigned a 10 percent rating for a right knee strain under 38 C.F.R. § 4.71a, Diagnostic Codes 5024-5260.  A 10 percent rating was also assigned for residuals of a left knee meniscus tear under Diagnostic Code 5259.  The purpose of a hyphenated rating "is to add information to help describe the origins of a single disability when the disability is not one listed under the explicit [diagnostic code] for the given condition." Tropf v. Nicholson, 20 Vet. App. 317, 321 (2006).  

Diagnostic Code 5024 applies to tenosynovitis and is to be rated as degenerative arthritis under Diagnostic Code 5003. Diagnostic Code 5003 provides that arthritis should be rated on the basis of limitation of motion under the appropriate diagnostic codes for the joint involved, but, where limitation of motion is noncompensable under the appropriate diagnostic codes, a 10 percent rating is warranted where this limitation of motion is objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.
 
The appropriate diagnostic codes for limited knee motion are Diagnostic Codes 5260 and 5261, which pertain to a limitation of flexion and extension, respectively.  Under Diagnostic Code 5260, limitation of flexion of a leg to 60 degrees warrants a noncompensable rating; and a limitation of flexion to 45 degrees warrants a 10 percent rating. 38 C.F.R. § 4.71a.
 
Under Diagnostic Code 5261, limitation of extension of a leg to 5 degrees warrants a noncompensable rating; and a limitation to 10 degrees warrants a 10 percent rating.  Id.  The normal range of motion of the knee is 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.
 
When rating disabilities based on limitation of motion, the intent of the Rating Schedule is to "recognize painful motion with joint or periarticular pathology as productive of disability . . . ."  Joints which are "actually painful", e.g., due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.
 
Similarly, disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  38 C.F.R. § 4.40. These regulations apply regardless whether the painful motion is related to arthritis and may warrant a rating of 10 percent even in the absence of limitation of motion. See Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).
 
When assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent (flare-ups) due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination, assuming these factors are not already contemplated by the governing rating criteria.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.
 
Diagnostic Code 5257, provides ratings for different degrees of recurrent knee subluxation or lateral instability: 10 percent if there is slight subluxation or lateral instability, and 20 percent if there is moderate subluxation or lateral instability.  See 38 C.F.R. § 4.71a.
 
With respect to the Veteran's knee claims, the relevant evidence consists of the March 2012 VA examination report and the written statements of the appellant and two witnesses.  The AOJ obtained extensive post-service outpatient treatment records from a VA medical Center, some of which describe treatment of the Veteran's knees.  The AOJ also received records in response to requests to each of the private health care providers specifically identified by the Veteran.  Significantly, the only post-service medical evidence with respect to the knees prior to March 2012 is a brief mention of knee scars in records describing a hospitalization in December 1981.  
 
After interviewing the Veteran about his medical history and examining his knees, the March 2012 VA examiner diagnosed a right knee muscle strain and a left knee meniscus tear.  The examiner administered and recorded the results of several range of motion tests.  According to his report, right knee flexion was to 120 degrees, with no objective evidence of painful motion.  Right knee extension was 0 degrees, also without evidence of painful motion.  The Veteran was able to perform repetitive motion without any additional limits on his right knee range of motion.  

As for the left knee, flexion was to 100 degrees and extension was to 0 degrees.  The Veteran's left knee was demonstrated repetitive motion with no additional limit on left knee range of motion after those exercises.  With regard to functional loss, the examiner noted less movement than normal in both knees.  There was no pain or tenderness to palpation in the joint line or soft tissues of either knee.
 
The March 2012 examination also revealed 5/5 bilateral knee strength, and normal joint stability bilaterally.  There was no evidence of recurrent patellar subluxation or dislocation.  In preparing his report, the examiner also collected information concerning the impact of the Veteran's knee injuries on his ordinary life.  The examiner noted that the Veteran reported occasionally using a walker when ambulating long distances.  The examiner opined that the Veteran's knee and lower leg conditions did not impact his ability to work.  
 
According to the Veteran's written statement, he experienced frequent knee pain, weakness, instability, stiffness, popping and "locking"; the pain reportedly became worse with activity.  
 
The most thorough - indeed, the only, -- range of motion testing during the relevant time period was during the March 2012 VA examination.   According to the examiner's report, extension was a normal 0 degrees and flexion has been far greater than even the 60 degrees, findings which according to Diagnostic Codes 5260 and 5261 warrant a noncompensable rating in each joint.  The Veteran is competent to testify to the pain he perceives in his knees, but his reports of limited and painful motion are not verified, and they do not warrant more than the minimum compensable rating for the joint based on limitation of motion, that is, the 10 percent rating assigned by the AOJ.  See 38 C.F.R. § 4.59
 
As for the other diagnostic codes applicable to the knee, there is no evidence that either joint is ankylosed.  Dorland's Illustrated Medical Dictionary 94 (31st ed. 2007) (ankylosis is the "immobility and consolidation of a joint due to disease, injury, or surgical procedure.").  Hence, no rating is warranting under Diagnostic Code 5256.  There is no service connected impairment of the tibia and fibula warranting a higher rating under Diagnostic Code 5262.  There is evidence of a meniscus left knee tear, which is the equivalent of dislocated semilunar cartilage, rated under Diagnostic Code 5258.  Under that Code a 20 percent rating is in order when the symptoms include frequent episodes of "locking", pain, and effusion into the joint.  In his written statement, the Veteran mentioned pain and "locking", but he did not comment on how frequently he experienced these symptoms.  Moreover, the March 2012 VA examiner specifically considered the Veteran's left knee meniscus tear and he indicated that the Veteran did not experience frequent episodes of joint "locking", pain or effusion.
 
For these reasons, the preponderance of the evidence is against entitlement to ratings higher than 10 percent for a right knee strain and residuals of a left knee meniscus tear prior to March 3, 2012.  To the extent these claims are being denied, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b). 
 
Mood Disorder
 
The Veteran's mood disorder is assigned a 30 percent rating under Diagnostic Code 9435 ("mood disorder, not otherwise specified") is rated under the general rating formula for mental disorders. 38 C.F.R. § 4.130.  Under the general rating formula, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent period of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.
 
A higher, 50 percent, rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  Id.
 
In determining the appropriate evaluation, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the term "such as" is used in the rating criteria, the symptoms listed are not intended as an exhaustive list, and the Board need not find that all, most, or even some of the specifically enumerated symptoms are present before awarding a specific rating.  Id.  Nevertheless, all ratings in the general rating formula are associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms.  In other words, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  See Vazquez-Claudio, 713 F.3d at 118.  
 
To assess the Veteran's mood disorder, the AOJ arranged for the Veteran to be examined three times by two different clinical psychologists.  The first examination took place in May 2012.  In his report, the first examiner diagnosed "Mood disorder with depressed mood in response to the stress of having a medical condition of meniscal tear left knee."  He indicated that the Veteran had no other mental disorders.  The examiner provided a summary of the Veteran's family, social and marital history.  He noted that the Veteran had good relations with his parents.  He was divorced twice, and had three children.  At the time of the examination, he lived with a friend and care-giver.  The Veteran reported being unemployed at the time of the examination, but he had been employed as a security guard, a grocery store manager, a truck driver, a law enforcement officer for a fish and game department.  Most recently he worked at the Department of Motor Vehicles.  He attempted suicide in December 1981 and was hospitalized, but he told the examiner he was not receiving any mental health treatment or taking any medications for his mood disorder.
 
The May 2012 examiner described the Veteran as being alert and oriented "in all spheres."  His insight and judgment were intact.  He reported trouble sleeping and feelings of depression and unhappiness as a result of losing the chance of a career in the military due to his knee injury.  The examiner indicated that the Veteran experienced depressed mood.  There was no indication of anxiety, suspiciousness, panic attacks, chronic sleep impairment, memory loss, flattened affect, circumstantial, circumlocutory, stereotyped, illogical, obscure or irrelevant speech.  Similarly, there was no indication of impaired judgment, impaired abstract thinking, difficulty in adapting to stressful situations, suicidal ideation, impaired impulse control, grossly inappropriate behavior, spatial disorientation, neglect of personal appearance or hygiene, intermittent inability to perform activities of daily living, disturbances of motivation and mood or inability to establish and maintain effective relationships.

In the opinion of the May 2012 examiner, the Veteran was competent to handle his financial affairs.  The examiner opined that the appellant had mild to moderate psychosocial and environmental problems, and assigned a Global Assessment of Functioning score of 60.  The scale reflects psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV)).  A score between 51 and 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  
 
The May 2012 VA examiner opined that the Veteran had "occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation."  While the Board has considered this assessment, it is not binding on the Board.  See 38 C.F.R. § 4.2 (2014) ("It is the responsibility of the rating specialist to interpret reports of examination . . . so that the current rating may accurately reflect the elements of disability present."); VA Adjudication Procedures Manual Rewrite, pt. III, sub pt. iv, ch. 3, § A-9(j) ("Do not request a medical authority to make conclusions of law, which is a responsibility inherent to the rating activity.")
 
The Veteran's May 2013 VA examination was conducted by different clinical psychologists on May 17 and 24, 2013, each of whom submitted a report.  The first examiner also conducted the Veteran's May 2012 VA examination.  In his report, the second examiner noted that his colleague had referred the Veteran to him for assistance in determining whether the Veteran had post-traumatic stress disorder which was the subject of a separate claim that is not before the Board.  The second psychologist's report noted that his examination was not designed to review an already service-connected mental disorder.  Nevertheless, his report does include additional information on the Veteran's social and occupational functioning.  At the examination, the Veteran had a clean, neatly groomed appearance.  He was cooperative and friendly.  His speech was slow, but he was oriented to time, person and place.  The examiner estimated his intelligence to be average, and noted that the Veteran understood the outcome of his behavior.  According to the examiner, the Veteran had no hallucinations, no inappropriate behavior, no panic attacks, and no suicidal or homicidal thoughts.  His memory was normal.  The examiner assigned a global assessment of functioning score of 60, reflecting moderate symptoms.  The Veteran reported having a very close relationship with one of his sons.  He assisted in taking care of his 6-year-old daughter, though this daughter lived with the Veteran's former spouse.  As of May 2013, the Veteran's friend and caretaker was also described as his girlfriend or fiancé.  
 
The May 2012 VA examiner also submitted a separate report in May 2013.  As in his former report, the examiner diagnosed mood disorder with depressed mood.  Having reviewed the claims file, he once again assigned a global assessment of functioning score of 60 and checked the box indicating "occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation."  In his report, the examiner also quoted an outpatient VA treatment note, which reflects a global assessment of functioning score of 55.  As of May 2013, the Veteran continued to speak to his oldest son almost every day.  
 
During his interview with the examiner, the Veteran reported that he did not sleep very well.  He described "flashbacks" or unpleasant thoughts related to his knee injury when he saw potholes in the road.  In his report, the examiner indicated depressed mood, anxiety and chronic sleep impairment.  There was no indication of panic attacks, memory loss, flattened affect or circumstantial, circumlocutory, stereotyped, illogical, obscure or irrelevant speech.  Similarly, there was no indication of impaired judgment, impaired abstract thinking, difficulty in adapting to stressful situations, suicidal ideation, impaired impulse control, grossly inappropriate behavior, spatial disorientation, neglect of personal appearance or hygiene, intermittent inability to perform activities of daily living, disturbances of motivation and mood or inability to establish and maintain effective relationships.

The Board has considered the written statements and hearing testimony of the Veteran and the questionnaire submitted by his friend and caretaker.  According to the latter, the Veteran had trouble sleeping and spends much of his days watching television and using a computer.  The caretaker reported that the Veteran has feelings of depression and occasional forgetfulness.  The Veteran reported having frequent difficulties with activities of daily living, but his friend's statement attributes these problems to shortness of breath, severe back pain, skull fracture, sleep apnea and insomnia.  She reported that the Veteran "interact(ed) very well with people" and that he "respond(ed) well to supervision."  In his August 2014 hearing testimony, the Veteran said he did not see any friends on a regular basis.  He described experiencing a panic attacks three or four times per week, each of them lasting from 15 minutes to a couple of hours.  The Veteran also reported that it was difficult for him to motivate himself to do things.  
 
The Board has considered the Veteran's outpatient mental health treatment records from a VA medical center.  In June 2012 a VA psychiatrist wrote an evaluation note assigning a global assessment of functioning score of 45.  She noted feelings of depression and a detailed description of the history of the Veteran's psychiatric symptoms, including his suicide attempt in 1981.  Nevertheless, the psychiatrist noted that the Veteran had no recent suicidal thoughts, and she did not believe there was a high risk that he would commit suicide.  She noted that the Veteran had supportive family and friends, and no history of drug abuse or psychotic illness.  The Veteran had "no unusual thought content" and the psychiatrist described him as oriented and alert.   A July 2012 note from the same psychiatrist reflects a global assessment of functioning score of 53.  The Veteran apparently told the psychiatrist that he had recurring dreams about his knee surgery.  His mood was depressed, but his speech was relevant and his thought processes were logical and goal-oriented.  Again, the psychiatrist wrote that the Veteran was not at a high risk for suicide.  She opined that the appellant was not experiencing a moderate to severe level of stress.   
 
Having reviewed the evidence, the Board finds that the Veteran's symptoms through May 24, 2013 most closely approximate the criteria for the currently assigned 30 percent disability rating, i.e., he has experienced occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).
 
The Veteran's hearing testimony about panic attacks potentially implicates one of the criteria for a higher 50 percent rating, and as noted below a new examination is ordered to determine the increased pathology reported by the appellant in August 2014.  The Board, however, assigns more probative weight to the VA examination reports for the period prior to May 24, 2013.  Both in May 2012 and in May 2013, a VA psychologist left blank the box on the examination form indicating panic attacks weekly or less often and also the box indicating panic attacks more than once a week.  The psychologist who assisted with the May 2013 examination also indicated that the Veteran did not have panic attacks.  Moreover, in his hearing testimony, the Veteran did not say when his panic attacks began and his treating psychiatrist made no mention of panic attacks in her notes.
 
With respect to the other criteria, the Veteran, in spite of his depressed mood, clearly was able to establish and maintain effective social relationships.  At the time of both examinations, he reported being very close to his oldest son.  He assisted in the care of his six-year-old daughter.  Although divorced, the Veteran was able to befriend someone who was able to help him substantially with his activities of daily living.  She reported that the Veteran "interact(ed) very well with people" and the appellant's treating psychiatrist noted that Veteran benefitted from his relationships with supportive family and friends.  The record includes an outpatient treatment note indicating "circumstantial" thought process and "blunted affect."   The Veteran also indicated disturbances in motivation and mood.  But the record includes no evidence of the other criteria, i.e., there was no indication that the Veteran's ability to remember was restricted to highly learned material or that he had difficulty understanding commands.  Indeed, his friend and caretaker wrote that he "respond(ed) well to supervision" and the examination reports and outpatient treatment notes describe him as alert and oriented.  Likewise, there is no evidence that the Veteran has exhibited other mental health symptoms of similar or comparable severity to the regulatory criteria for a 50 percent rating.  See Mauerhan, 16 Vet. App. at 442.

The preponderance of the evidence demonstrates that the Veteran's symptoms have most nearly approximated the criteria for the currently assigned 30 percent prior to May 24, 2013.  

ORDER
 
Entitlement to an initial scheduler evaluation higher than 30 percent for a mood disorder on or before May 24, 2013 is denied.
 
Entitlement to an initial scheduler evaluation higher than 10 percent for a right knee strain on or before March 3, 2012 is denied.
 
Entitlement to a scheduler evaluation higher than 10 percent for a left knee meniscus tear on or before March 3, 2012 is denied.
 
 
REMAND
 
At the August 2014 Board hearing, the Veteran testified that a combination of service-connected disabilities cause him to be unemployable.  Hence, the issue of entitlement to a total disability rating based on individual unemployability has been raised.  This issue has yet to be addressed by the RO, and in light of the decision in Rice v. Shinseki, 22 Vet. App. 447, 453 (2009), it must be remanded to the AOJ for initial development and adjudication.
 
The Veteran has reported that he has been granted Social Security disability benefits.  Pursuant to its duty to assist the Veteran, VA must attempt to obtain relevant records from other Federal departments or agencies, including the Social Security Administration.  See 38 C.F.R. § 3.159(c)(2) (2014).  
 
Finally, the Veteran has indicated that the symptoms of his service-connected disabilities have worsened since his most recent VA examinations.  With respect to his knee disabilities, there is also medical evidence that his symptoms may have increased in severity.  The May 2013 report of an otherwise unrelated examination of the Veteran's back and spine refers to a "recent exacerbation in his knee conditions."  The report of an October 2012 MRI of the Veteran's left knee refers to "New large knee effusion and anterior knee soft tissue swelling" and also to "increased lateral patellar subluxation."  

With respect to his mood disorder, the Veteran has indicated that he now suffers from frequent panic attacks, which examiners found were not present at the time of the May 2012 and May 2013 VA examinations.  On remand, the Veteran should have the opportunity to obtain new medical examinations with respect to his remaining claims.  
 
Accordingly, the case is REMANDED for the following action:
 
1.  The AOJ should contact the Social Security Administration and obtain any records pertinent to the Veteran's knee and psychiatric disorders.  Any records so obtained must be associated with the Veteran's file.  If the AOJ cannot locate such records, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter, the Veteran must be afforded a VA examination to assess the current nature and extent of his right knee muscle strain and residuals of a left knee meniscus tear.  If possible, a medical professional other than the person who conducted the March 2012 VA examination should examine the Veteran.  The examiner is to be provided access to the claims folder, a copy of this remand, VBMS, and Virtual VA. The examiner must specify in the report that the claims file, VBMS and Virtual VA records have been reviewed. 
 
In accordance with the latest worksheet for rating knee disorders, the examiner must provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his right knee strain and left knee meniscus tear.  Finally, the impact of these disorders on the appellant's ability to work must be addressed.  A complete rationale for any opinion expressed must be provided.
 
3. The Veteran must also be afforded a VA examination to assess the current nature and extent of his service-connected mood disorder.  If possible, a medical professional other than the clinical psychologists who conducted the May 2012 and May 2013 VA examinations should examine the Veteran.  The examiner is to be provided access to the claims folder, a copy of this remand, VBMS, and Virtual VA.  The examiner must specify in the report that the claims file, VBMS and Virtual VA records have been reviewed. 
 
In accordance with the latest worksheet for rating psychiatric disorders, the examiner must provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his mood disorder.  Finally, the impact of this disorder on the appellant's ability to work must be addressed.  A complete rationale for any opinion expressed must be provided.

4.  The Veteran is to be notified that it is his responsibility to report for the examinations and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.
 
5.  After completing the above actions, and any other indicated development by the record, the claims of entitlement to higher disability ratings for right and left knee disorders from March 3, 2012, and entitlement to a higher disability rating for a mood disorder from May 24, 2013 must be readjudicated,  The AOJ must also address the issue of entitlement to a total disability rating based on unemployability.  The AOJ should address the Veteran's entitlement to extra scheduler ratings for right knee strain, left knee meniscus tear and mood disorder throughout the appeal period.  If any benefit sought remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


